Citation Nr: 0718395	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disability 
as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to 
March 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that because his gait has been altered as 
a result of the service-connected left knee disability, his 
right knee disorder has been aggravated, or made worse.  A 
September 2004 doctor's opinion from the Triangle Orthopaedic 
Associates suggests that it is possible that the veteran's 
right knee symptoms are being exacerbated by compensatory 
gait changes precipitated by the osteoarthritis in his left 
knee.  Since that opinion is not definite, further medical 
evidence was sought by the Board.  The report from the 
January 2006 compensation and pension (C&P) examination 
stated that the veteran's right knee disorder is not caused 
by the service-connected disability.  

In November 2006, this appeal was remanded to the RO via the 
AMC for a supplemental medical opinion on whether the 
veteran's right knee disorder is aggravated by his service-
connected left knee disorder.  Although the physician's 
assistant who conducted the January 2006 examination re-
examined the veteran's claims folder and provided a prompt 
November 2006 addendum to her earlier report, the description 
of her rationale makes clear that she limited her focus to 
whether the veteran's right knee disorder had been aggravated 
during his active military service.  

For purposes of a claim for secondary service connection, 
however, service connection may be granted if the claimed 
disorder has been aggravated by the service-connected 
disability at any time during, or after, active military 
service.  Accordingly, an additional opinion is needed to 
address the time period following active military service to 
the present.  In addition, the physician assistant's report 
must be signed by a physician.  VA Adjudication Procedure 
Manual M21-1MR, pt. III-iv, ch. 2-D (2007).  

The veteran is hereby notified that if an examination is 
scheduled, it is the veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.158 and 3.655 (2006).    

It is noted that recently (effective October 10, 2006) 38 
C.F.R. § 3.310, proximate results, secondary conditions, was 
revised in order to more thoroughly reflect the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disorder. Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).
 
 Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  If she is available, the examiner who 
conducted the January 2006 examination 
should re-examine the claims file and 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's right knee disorder is 
aggravated by his service-connected left 
knee disability (that is, whether there is 
any increase in right knee disability due 
to the service-connected left knee 
disability).  

If aggravation is found, the baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury.  

If the same examiner is not available, or 
if further examination is needed to reach 
such an opinion, then an appropriate 
examination should be scheduled for the 
veteran so that the above opinion can be 
given.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests and diagnostic studies 
should be performed and their results 
included in the examiner's report.  If a 
physician's assistant prepares the report, 
a licensed physician should also sign the 
report.  

2.  Thereafter, readjudicate the claim, 
considering the above cited revisions to 
38 C.F.R. § 3.310.  If any sought benefit 
is denied, issue the appellant a 
supplemental statement of the case.  After 
the appellant has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



